Citation Nr: 1010250	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic sinus 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from December 1979 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In an August 2009 rating decision the RO denied service 
connection for sleep apnea (claimed as sleep disturbance).  
An appeal of this decision is not of record and it is not 
before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently has a sinus disorder 
that had its origin in service.  He asserts that he had sinus 
problems throughout his twelve years of active duty and they 
continue to be a problem.  

The service treatment records reflect that the Veteran was 
treated occasionally for sinus and other upper respiratory 
complaints related to acute infections.  There were no 
findings of chronic sinus disability.  In his June 1992 
discharge medical examination and medical history reports 
there were no abnormalities of the nose or sinuses reported.

In a September 1997 report of medical history that the 
Veteran completed for duty in the Reserve, he indicated that 
he had sinusitis.  He noted that he had sinus problems, but 
was not taking any medication at that time.  The examiner 
noted "Sinusitis Seasonal."  VA Medical Center (MC) 
outpatient treatment reports dated 2004 - 2008 provides 
diagnoses of acute sinusitis and chronic sinusitis and 
impressions of sinusitis and allergic rhinitis.  The Board 
notes that the Veteran has not had a VA examination to 
determine whether any current sinus disorder is related to 
his upper respiratory illnesses in service.  



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the nature and etiology of any 
sinus disorder.  The Veteran's claims 
folder, to include a copy of this REMAND, 
must be provided to the examiner, and the 
examination report should note review of 
the claims folder.

For any sinus disorder found, the examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that it had its 
clinical onset in service or is otherwise 
related to active duty.  The examiner 
should set forth a rationale for the 
conclusions reached and reconcile any 
opinion with the service treatment records 
and the post service clinical record.

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claim.  If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 




must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


